DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments along with the declaration by Nick Virgilio filed on December 09, 2021 are acknowledged and have been fully considered. Claims 1-2, 4-5, 8, 11, 15, 18, 20-21, 25-26, 30, 36-38, 40, and 52 are pending. Claims 4, 8, 11, 15, 18, 25-26, and 30 are under consideration in the instant office action. Claims 1-2, 5, 20-21, 36-38, 40, and 52 are withdrawn from consideration as being drawn to a non-elected species. Claims 3, 6-7, 9-10, 12-14, 16-17, 19, 22-24, 27-29, 31-35, and 41-51 are cancelled.  
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4, 8, 11, 15, 18, 25-26, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virgilio et al. (Biomaterials, 31, 5719-5728, 2010, previously cited), Boudy et al. (US 2004/0071776, previously cited), Sarazin et al. (Biomaterials, 25, 5965–5978, 2004, newly cited)

Applicants’ claims
Applicants claims a method for preparing a porous gel.   
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Virgilio et al. teach in the abstract that ultraporous poly(L-lactide) (PLLA) scaffolds were prepared by melt-processing quaternary ethylene propylene diene rubber/poly(e-caprolactone)/polystyrene/poly(L-lactide) (EPDM/PCL/PS/PLLA) 45/45/5/5 %vol. polymer blends modified with a PS-b-PLLA diblock copolymer. The morphology consists of a PS-b-PLLA diblock copolymer sub-blend layer forming at the interface of the EPDM and PCL phases. Quiescent annealing and interfacial modification using the block copolymer are used to control the blend microstructure. The ultraporous structure is subsequently obtained by selectively extracting the EPDM, PS and PCL phases. The PLLA scaffolds modified with the PS-b-PLLA copolymer present themselves as fully interconnected porous networks with asymmetric channel walls, one side being smooth while the other is covered with an array of submicron-sized PLLA droplets. They are prepared with a high degree of control over the pore size, with averages ranging from 5 microns to over 100 microns and a specific surface from 9.1 to 23.1 m2 /g of PLLA, as annealing is carried out from 0 to 60 min. The void volume reaches values as high as 95% and in all cases the shape and dimensions of the scaffolds are maintained with a high level of integrity. The proposed method represents a comprehensive approach towards the design and generation of porous PLLA scaffolds based on complex morphologies from melt-processed multiphase polymer systems. Four blends were prepared and analyzed in this study. (1) Ternary blends of PS/PCL/PLLA 45/45/10 and EPDM/PS/PCL 45/45/10 %vol.; (2) an unmodified EPDM/ PCL/PS/PLLA 45/45/5/5 quaternary blend and (3) a quaternary blend of EPDM/PCL/ PS/PLLA 45/45/5/5 modified with 30 g of copolymer (PS-b-PLLA)/100 ml of PLLA (30% copolymer), a very small amount since the blend only contains 5% vol. PLLA. All blends were prepared by simultaneously mixing all the components in a on estep process using a Plasti-Corder Digi-System internal mixer from C.W. Brabender Instruments Inc. at 200 C and 50 RPM for 8 min under a constant nitrogen flow. Sarazin and Favis [27] and Reignier and Favis [16] indicate that the morphology most probably reaches a quasi-stationary state under two minutes at these blending conditions for binary and ternary blends. After mixing, the blends were quenched in cold water to freeze-in the morphology. Quiescent annealing was subsequently performed for 15, 30 and 60 min at 200 C to let the morphology develop, which was subsequently quenched using cold water. This annealing 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Virgilio et al. do not specifically teach the formation of porous polymeric unit filled with an alginate hydrogel. This deficiency is cured by the teachings of Boudy et al.
 The biomaterial as claimed in claim 1 or 2, characterized in that the support network consists of one or more resorbable or nonresorbable polymers (see claim 3). The biomaterial as claimed in claim 3, characterized in that the polymers which can be used as support network are chosen from polyepsilon caprolactones, polymers and copolymers of lactic and glycolic acid, albumin, casein, crosslinked gelatins, polyanhydrides, cellulose esters and ethers, acrylic and methacrylic polymers, substituted or unsubstituted polyacrylamides, polyvinyl alcohols and polyurethanes (see claim 4). A method for preparing a biomaterial as defined in any one of the preceding claims, characterized in that it comprises the following steps: a) the impregnation of at least one hydrophilic or amphiphilic porous polymer (support network) with an aqueous solution (A) of at least one filling polymer in the liquid state, b) the impregnation of said hydrophilic or amphiphilic porous polymer with an aqueous solution (B) of at least one agent capable of causing said filling polymer to pass from the liquid state to the gelled state, and optionally c) the impregnation of said hydrophilic or amphiphilic porous polymer with a composition (C) containing at least one biological and/or chemical active agent, it being possible for said impregnation to be carried out concomitantly with steps a) and b) by adding the composition (C) to the solution (A) and/or the solution (B), or separately after steps a) and b) (see claim 15). Among the polymers which can be used as filling network, there may be mentioned in particular alginates, pectins, hyaluronic acid, carrageenans, agarose, agaropectins, amyloses, amylopectins, arabinogalactans, cellulose and its derivatives such as for example methyl cellulose and ethyl  According to a preferred embodiment of the invention, the filling network is in the form of an alginate gel (paragraph 0023). By way of example, and when the filling polymer is an alginate, the gelling agent is preferably chosen from multivalent ions such as calcium ions (paragraph 0043). The subject of the present invention is therefore a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (paragraph 0012). The inventors have indeed demonstrated that the presence of a filling network as defined above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical properties, surface for exchange between the biomaterial and the biological medium, etc) (see paragraph 0013).

Virgilio et al. silent in terms of the newly amended recitation wherein at step (c). the polymer material is completely extracted and the porous gel obtained is substantially free of the polymer material or the polymer material is partially extracted and the porous gel obtained comprises the polymer material, . This deficiency is cured by the teachings of Sarazin et al.
Sarazin et al. in the abstract teach this study prepares porous PLLA from a blend of two biodegradable polymers. This approach is based on a detailed and quantitative morphology control of the blends. Co-continuous blends comprised of poly(l-lactide)/poly(e-caprolactone) PLLA/PCL, were prepared via melt processing. Through a judicious combination of concentration control and a subsequent annealing step it is possible to generate a wide range of sizes for the co-continuous phases. Subsequent extraction of the PCL porogen phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. The volume average pore diameter is controlled from 1.5 to 88 m as measured by mercury intrusion porosimetry. Through static annealing it is also possible to generate porous structures well beyond that upper limit of pore size. The upper limit of pore size reported above is in the range required for scaffolds for tissue engineering. Micrographs of porous polyglycolide and PCL derived from co-continuous blends of PLLA/polyglycolide and PCL/poly(ethylene oxide) are also shown and demonstrate the versatility and wide applicability of this preparation protocol. The porous structures produced from PLLA/PCL blends possess a high level of mechanical integrity and a degree of crystallinity between 25% and 38%. High values of both compressive modulus and strength at 10%-strain are obtained,greater than 190 and 11MPa, respectively. The compressive modulus is found to be from 10% to 20% of that of the pure PLLA material. A series of loading studies were also carried out and it was shown that under a pressure of 40atm applied for 1h, the pores of a 1. 5m porous PLLA structure were filled to approximately 80% by water. In addition, the loading of an aqueous solution of a model drug compound, bovine serum albumin (BSA), was carried out at 40atm and the results indicate that large quantities of BSA(up to 25% of the weight of the original porous capsule) can be driven into the pores. These results indicate that the internal porous structure is accessible to aqueous solution and that this material also has potential as a substrate for controlled release applications. Sarazin et al. teach that the fully interconnected porous PLLA scaffolds produced here have porosities between 40% and 60%, and containing For the 50%- and 60%-porous materials, the residual PCL corresponds to about 1% of the initial weight of PCL in the blend (see 5972).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Virgilio et al. by producing porous gel containing alginate based hydrogels because Boudy et al. teach a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network such as alginate hydrogels), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (see claim 1).One of ordinary skill in the art would have been motivated to add the alginate hydrogels within the pores of the polymeric scaffolds because Boudy et al. clearly teach that the presence of a filling network as defined above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical properties, surface for exchange between the biomaterial and the biological medium, etc) (see paragraph 0013). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance of success in combining the teachings of Virgilio et al. and Boudy et al. because both references teach the preparation of gels for active delivery.   
prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Virgilio et al. by adjusting the extraction step to remove a polymer fully or partially from the continuous blend because Sarazin et al. in the abstract teach this study prepares porous PLLA from a blend of two biodegradable polymers. This approach is based on a detailed and quantitative morphology control of the blends. Co-continuous blends comprised of poly(l-lactide)/poly(e-caprolactone) PLLA/PCL, were prepared via melt processing. Through a judicious combination of concentration control and a subsequent annealing step it is possible to generate a wide range of sizes for the co-continuous phases. Subsequent extraction of the PCL porogen phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. Sarazin et al. teach that the fully interconnected porous PLLA scaffolds produced here have porosities between 40% and 60%, and containing from 3.75% to 0.25% of residual PCL, respectively. For the 50%- and 60%-porous materials, the residual PCL corresponds to about 1% of the initial weight of PCL in the blend (see 5972). The volume average pore diameter is controlled from 1.5 to 88 mm as measured by mercury intrusion porosimetry. Through static annealing it is also possible to generate porous structures well beyond that upper limit of pore size. The upper limit of pore size reported above is in the range required for scaffolds for tissue engineering. One of ordinary skill in the art would have been motivated to extract one of the polymer in the prepration method because as Sarazin et al. clearly teach and demonstrate subsequent extraction of the PCL porogen phase from the continuous phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. Micrographs of porous polyglycolide and PCL derived from co-continuous blends of PLLA/polyglycolide and PCL/poly(ethylene oxide) are also shown and demonstrate the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s Arguments
Applicant argues the Examiner correctly states that the claims are directed to a method for preparing a porous gel. However, regarding Virgilio et al. and Sarazin et al., as explained in detail below and as outlined in the attached Declaration by co-inventor Nick Virgilio, the Examiner’s determination of the scope of these documents is incorrect. Neither Virgilio et al. nor Sarazin et al. addresses any subject matter related to porous gels, let alone disclosing or suggesting a method for preparing them. Rather, these documents disclose the preparation of porous PLLA polymers. Porous gels and PLLA polymers are two completely different types of material. A skilled person set up for preparing a porous gel would not be looking for information in documents disclosing the preparation of a PLLA polymer. 
	The above assertions are not found persuasive because the examiner do notice that Virgilio et al. do not teach the inclusion of the porous gel in the PLLA polymer matrix pores that are formed from the extraction of the PCL or polystyrene. That is why the examiner cited Boudy et al. which teaches the inclusion of gelled porous alginate in the PLLA network.
Applicant argues regarding Boudy et al., as explained in detail in the previous arguments and remarks submitted, the method disclosed in this document would not lead to the invention as defined in the instant claims. This is also further outlined in the attached Declaration. If, at step (b) of claim 4 of the instant application, Boudy et al. is followed and the porous polymer template is dipped into the precursor solution (i.¢., impregnation is performed as taught), the precursor solution would not find itself into the pores of the template, but would remain at the surface of the template, and consequently, no porous gel would be obtained. For the preparation of the porous gel to succeed, the precursor solution must be injected into the template, optionally some pressure/vacuum is applied. One can even say that Boudy et al. teaches away from the invention as defined in the instant claims.  The Examiner states that “Virgilio et al. do not specifically teach the formation of porous polymeric unit filled with an alginate hydrogel. This deficiency is cured by the teachings of Boudy et al.” As outlined above, there is a key difference between the invention as defined in the instant claims and the teachings of Boudy et al. Following these teachings would not lead to the invention. Even if we assume that the Examiner is correct, there is still a deficiency in Virgilio et al. not cured by Boudy et al., namely, extracting a polymer. This point has been argued in a previous response.

The above assertions are not found persuasive because quite the contrary Boudy et al. teach the gelled porous alginate is filled within the porous of the PLLA network matrix. Applicant’s argument including those in the declaration are not supported by objective evidence but are an opinion. Boudy et al. teach a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (see claim 1). The biomaterial as claimed in claim 1 or 2, characterized in that the support network consists of one or more resorbable or nonresorbable polymers (see claim 3). The biomaterial as claimed in claim 3, characterized in that the polymers which can be used as support network are chosen from polyepsilon caprolactones, polymers and copolymers of lactic and glycolic acid, albumin, casein, crosslinked gelatins, polyanhydrides, cellulose esters and ethers, acrylic and methacrylic polymers, substituted or unsubstituted polyacrylamides, polyvinyl alcohols and polyurethanes (see claim 4). A method for preparing a biomaterial as defined in any one of the preceding claims, characterized in that it comprises the following steps: a) the impregnation of at least one hydrophilic or amphiphilic porous polymer (support network) with an aqueous solution (A) of at least one filling polymer in the liquid state, b) the impregnation of said hydrophilic or amphiphilic porous polymer with an aqueous solution (B) of at least one agent capable of alginates, pectins, hyaluronic acid, carrageenans, agarose, agaropectins, amyloses, amylopectins, arabinogalactans, cellulose and its derivatives such as for example methyl cellulose and ethyl cellulose, chitosan, gum tragacanth, gum arabic, guar gum, xanthans, dextrans, collagen and gelatins (paragraph 0020). According to a preferred embodiment of the invention, the filling network is in the form of an alginate gel (paragraph 0023). By way of example, and when the filling polymer is an alginate, the gelling agent is preferably chosen from multivalent ions such as calcium ions (paragraph 0043). The subject of the present invention is therefore a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (paragraph 0012). The inventors have indeed demonstrated that the presence of a filling network as defined above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical properties, surface for exchange between the biomaterial and the biological medium, etc) (see paragraph 0013). It would have been prima facie obvious to a person of ordinary skill in the art above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical properties, surface for exchange between the biomaterial and the biological medium, etc) (see paragraph 0013). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance of success in combining the teachings of Virgilio et al. and Boudy et al. because both references teach the preparation of gels for active delivery.   

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619